Citation Nr: 0500555	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  03-11 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim for service connection for a psychiatric 
disorder, also claimed as schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1980 to 
March 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied reopening the veteran's 
claim for service connection for a nervous condition.  A 
Notice of Disagreement was received in December 2001.  After 
a de novo review by a Decision Review Officer, a Statement of 
the Case was issued in January 2003, which granted the 
reopening of the veteran's claim for service connection for a 
nervous condition, but denied the veteran's claim on the 
merits.  The veteran thereafter submitted additional evidence 
and the RO issued a Supplemental Statement of the Case in 
March 2003, continuing the denial of the veteran's claim.  A 
timely appeal was also received in March 2003.  

The Board notes that, in September 2004, the veteran 
submitted additional evidence directly to the Board without 
RO consideration.  With respect to the effect of the 
submission of evidence to the Board not previously considered 
by the RO, the Board consults 38 C.F.R. § 20.1304 (c), 
effective October 4, 2004.  Any pertinent evidence submitted 
by the veteran or his representative before the Board but not 
considered by the agency of original jurisdiction (AOJ) must 
be referred to the AOJ for review unless the veteran or his 
representative waives, in writing, such right to AOJ review 
or the Board determines that the benefit(s) to which the 
evidence relates may be fully allowed on appeal without such 
referral.  Id.  In the present case, the veteran's 
representative waived RO consideration of this new evidence 
in its brief to the Board.  The Board can, therefore, 
consider this evidence without further RO consideration.

For the reasons set forth below, the veteran's claim for 
service connection for a psychiatric disorder on the merits 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In November 1989, the RO denied the veteran's claim for 
service connection for a nervous disorder.  The veteran did 
not appeal that decision, and it is final.

2.  The RO denied reopening the veteran's claim for service 
connection for a nervous disorder in August and October 1997.  
The veteran did not appeal these decisions, and they are 
final.

3.  Some of the new evidence received since October 1997 is 
material because it bears directly and substantially upon the 
specific matter under consideration, and it is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The November 1989, August 1997 and October 1997 RO rating 
decisions are  final.  38 U.S.C.A. § 7105(b), (c) (West 
2002); 38 C.F.R. §§ 20.201, 20.302 (2003); 38 C.F.R. 
§ 3.160(d) (2004).

2.  New and material evidence has been received and the 
veteran's claim for service connection for a psychiatric 
disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable decision contained herein to 
reopen, a discussion of VA's duty to assist and notify is 
unnecessary.  

A review of the record reveals that the veteran's original 
claim was previously denied by a November 1989 rating 
decision.  Subsequently, the RO denied reopening the claim in 
two rating decisions issued in August 1997 and October 1997.  
Rating actions are final and binding based on evidence on 
file at the time the veteran is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision.  The decision becomes final if an appeal 
is not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c).  The veteran did not at any time indicate 
any disagreement with these rating decisions.  Therefore, 
they are final.  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decision-makers which bears directly and substantially upon 
the specific matter under consideration that is neither 
cumulative nor redundant and, which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2001).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  The veteran's claim was received 
in January 2001.  Since this claim was received prior to 
August 29, 2001, the law in effect when the claim was filed 
is applicable.  That is the standard discussed above.

VA is directed to consider the evidence that has been added 
to the record since the last final disallowance of the claim 
on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  
The last final disallowance of the veteran's claim was in 
October 1997.  The evidence received subsequent to October 
1997 is presumed credible for the purposes of reopening a 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  

Evidence received by the RO and the Board since October 1997 
consists of the veteran's statements; VA treatment records 
from the VA Medical Center in Memphis, Tennessee, from 
January 1999 through February 2003; VA treatment record from 
VA Medical Center in Honolulu, Hawaii, for June 1991; 
statements from the veteran's sister and ex-wife; statements 
from two doctors; record of military punitive actions; and 
several articles regarding marijuana use and schizophrenia.  
This evidence is new in that it was not previously of record.  
Some of this evidence is also material.  Specifically, some 
of the veteran's statements are material as they relate to 
the issue of in-service occurrence or aggravation of his 
psychiatric disorder, and also provide information regarding 
additional sources of medical treatment received.  In 
addition, the statements from the veteran's sister and ex-
wife are material in that they provide supporting lay 
testimony as to events asserted by the veteran.  The sister's 
statement sets forth her observations of the veteran during a 
time in service, during a period of time in 1987 and 1990 
when he lived with his sister, and during a 1998 visit she 
made to the veteran when he was living in Hawaii.  The ex-
wife's statement supports the veteran's contention that he 
saw a psychologist in 1985, approximately one year after 
being separated from service.  

Accordingly, the Board finds that the evidence received 
subsequent to December 1993 is new and material and serves to 
reopen the claim for service connection for a psychiatric 
disorder.  However, the Board cannot, at this point, 
adjudicate the reopened claim, as further assistance to the 
veteran is required to comply with VA's duty to notify and 
assist the veteran in developing his claim.  This is detailed 
in the REMAND below.




ORDER

New and material evidence having been received, the veteran's 
claim for service connection for a psychiatric disorder is 
opened, and, to that extent only, the appeal is granted.


REMAND

Additional evidentiary development is needed prior to 
appellate disposition of this claim.  Although the additional 
delay is regrettable, it is necessary to ensure that there is 
a complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.  The 
purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  

In his statement submitted with his substantive appeal, the 
veteran claimed that he was seeing a certain psychologist in 
1985, within one year of his separation from service, for his 
mental problems.  In May 2003, the RO sent a letter to the 
veteran requesting that he complete VA Form 21-4142, 
"Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA)," for this psychologist.  
In December 2003, not having received VA Form 21-4142 from 
the veteran, the RO issued a Supplemental Statement of the 
Case again denying the veteran's claims partially because he 
failed to submit the requested form.  In September 2004, the 
veteran submitted new evidence directly to the Board.  This 
new evidence included a statement from his ex-wife, 
corroborating the veteran's claim of treatment in 1985 with 
the psychologist and offering to provide additional 
information to VA.  The Board believes that, before it can 
render a decision on the merits of the veteran's claim, the 
RO should be given the opportunity to contact the veteran's 
ex-wife to attempt to obtain any records from her that she 
may be able to provide.  

Accordingly, this case is REMANDED for the following:

1.  The RO should advise the veteran that he 
should submit to VA copies of any evidence 
relevant to this claim that he has in his 
possession and has not already provided.  See 
38 C.F.R. § 3.159(b).

2.  The RO should send a letter to the 
veteran's ex-wife in response to her October 
2004 statement and request that she provide 
any information or evidence that she has or 
can obtain with regard to the veteran's 
treatment by Dr. Sally Hildebrand in 1985.  

3.  The RO should again ask the veteran to 
complete a release form authorizing VA to 
request copies of his treatment records from 
Dr. Sally Hildebrand for the period of his 
treatment with her, and then use this document 
as necessary in any attempts to obtain the 
1985 records of the veteran's treatment by Dr. 
Hildebrand.  In any event, all efforts to 
obtain these records, including follow-up 
requests, if appropriate should be fully 
documented.  

4.  The veteran then should be scheduled for a 
psychiatric examination to ascertain the 
nature and etiology of any current psychiatric 
disorder.  For any psychiatric disorder 
diagnosed, the examiner should express an 
opinion as to whether in light of all the 
evidence including statements from the 
veteran's family members, post service medical 
records from the 1980's, and the record of the 
veteran's non-judicial punishments in service, 
it is likely, unlikely, or at least as likely 
as not the veteran's psychiatric disability 
was first manifested in service, or within the 
first post service year.  The veteran's claims 
file should be provided to the examiner, prior 
to the examination.   

5.  Then, after ensuring that the above 
actions are completed, and that any further 
actions needed to ensure VA's duty to assist 
and notice obligations are accomplished, the 
RO should readjudicate the claim.  If such 
action does not resolve the claim, a 
supplemental statement of the case should be 
issued to the veteran and his representative.  
An appropriate period of time should be 
allowed for response.  Thereafter, this claim 
should be returned to this Board for further 
appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


